           Case 1:19-cv-05795-JGK-BCM Document 24 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          06/10/2020
ERIC ROGERS,
            Plaintiff,
                                                    19-CV-5795 (JGK) (BCM)
       -against-
                                                    ORDER
SPACE COWBOY BOOTS LLC, et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The parties have now failed to meet three successive Court-ordered deadlines in this matter.

        First, as the Court noted in its order dated March 13, 2020 (March 13 Order) (Dkt. No. 19), the
parties were scheduled for a settlement conference before Judge Moses on March 18, 2020 but "failed to
comply with any of the pre-conference requirements outlined in the Order Scheduling Settlement
Conference (Dkt. No. 18)." March 13 Order, at 1. The March 13 Order directed the parties to "file a joint
letter updating the Court on the status of the case and proposing three dates for a rescheduled settlement
conference" no later than March 20, 2020. Id.

         Second, the parties failed to meet the deadline set in the March 13 Order. Instead of a joint letter
on March 20, 2020, plaintiff submitted a unilateral letter on April 6, 2020 – over two weeks late –
requesting a sixty day stay of all deadlines. (Dkt. No. 20.) In an order dated April 8, 2020 (April 8 Order)
(Dkt. No. 22), the Court granted the requested extension and directed the parties "to submit a joint status
letter, updating the Court on the progress of discovery and settlement discussions, no later than June 5,
2020." (Emphasis in the original).

       Third, and most recently, the parties failed to meet the June 5 deadline set in the April 8 Order.

       It is hereby ORDERED that the parties shall submit a joint letter, no later than June 15, 2020,
updating the Court on the progress of discovery and settlement discussions.

       The parties are reminded that this Court's orders are orders, not suggestions. Substantial
sanctions are available if a party "fails to obey a scheduling or other pretrial order." Fed. R. Civ. P.
16(f)(1)(C). Should the parties fail for a fourth time to obey an order of this Court, they should
expect to be sanctioned appropriately.



Dated: New York, New York                     SO ORDERED.
       June 10, 2020


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
